DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on October 21, 2021. Claims 1, 9, 11, and 19-20 have been amended, and claims 7-8 and 17-18 have been canceled.
Currently claims 1-6, 9-16 and 19-20 are pending, and claims 1, 11 and 20 are independent.  


Response to Amendments
Applicant’s responses to the Requirement for Information under 37 CFR § 1.105 is acknowledged.
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
Applicant’s amendments to claims 1, 9, 11 and 19-20 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-6, 9-16 and 19-20 has been maintained


Response to Arguments
Applicant’s arguments filed on 10/21/2021 have been fully considered but are not persuasive.
In the Remarks on page 11, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that claim 1 has been amended to recite “allowing an original software developer to submit software code including multiple code regions to a senior software developer” and…, which is significantly more than an abstract idea in view of Enfish court rulings (Enfish LLC v. Microsoft Corporation, 822 F.3d 1327 (Fed. Cir. 2016)) and which relates to a practical application as outlined in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. In order for a claim to integrate the exception into a practical application or amount to significantly more, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised 2019 Guidance. In this case, claim recites the additional elements including “a processor”, “an artificial intelligence agent”, and “a visualization device”. The Specification discloses these additional elements at a high level of generality, for example, “The system includes a memory and one or more processors in communication with the memory configured to employ, in a learning phase, an artificial intelligence agent (program module) for learning an underlying and contextual structure of code regions, map the code regions into a distributed representation to define code region representations, employ, in a recommendation phase, the artificial intelligent agent to produce a ranked list of recommended reviewers for any given submitted code review request, and output the ranked list of recommended reviewers to a visualization device.” See ¶ 6. The Specification fails to provide any technical details for the recited additional elements, when given the broadest reasonable interpretation, these additional elements are no more than generic computer components for performing generic computer functions including receiving, displaying and transmitting information over a network, such as transmitting/sending/displaying (outputting) the ranked list of recommended reviewers to a visualization device (display). buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017)).  Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea, and none of the additional elements reflect an improvement to the functioning of a computer, or another technology or technical. See MPEP 2106.05(a)–(c), and (e)–(h).
	Further, Applicant’s claims are unlike the claims in Enfish. In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique using “self-referential” feature—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). Thus, under the 2019 Revice analysis, the claim in Enfish does not recite an abstract idea in Prong One, and the improvement is not dependent on the additional elements.


In the Remarks on page 13, Applicant argues that at no point does the applied combination of Balachandran and Al teach or suggest at least “wherein two sets of similarity measures are generated, the first similarity measure employed to compute a cosine distance between any two TFIDF vectors and a second similarity measure employed to compute a content similarity based on code line templates”…. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Al discloses the cosine distance between each phrase and the preceding one is calculated using the equation defined in ¶ 112, where the phrase distance between phrase number (i) and phrase number (i-1). At the end a vector PDPh for each file (h) that can carry the cosine distance between each phrase and the preceding one in this training document; and the similarity distance is then calculated using the equation defined in ¶ 127, where words similarity = i,i-1 is the phrase distance between phrase number (i) and phrase number (i-1); At the end a vector TPDP is used to carry the cosine distance between each phrase and the preceding one in the input test file (see ¶ 64, ¶ 122, ¶ 133, ¶ 144-145). 
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Balachandran and in view of Al teaches the limitation in the form of Applicant claimed.


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 9-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1, 11 and 20 recite “allow[ing] an original software developer to submit” renders the claims indefinite because it is unclear to the Examiner how to determine whether the software developer is the original. Applicant is required to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The term “most-relevant” in claims 1, 11 and 20 is a relative term which renders the claims indefinite. The term “most-relevant” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-6, 9-10, 12-16 and 19 are also rejected for the same reasons as each depends on the rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9-16 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-6 and 9-10 are directed to a method for recommending a reviewer without tied to a particular machine for performing the steps, the claims are not fall within the four statutory categories. However, claims 1-6 and 9-10 will be included in Step 2 Analysis for the purpose of compact prosecution. Claims 11-16 and 19 are directed to a non-transitory computer-readable storage medium comprising a computer-readable program, which falls within the statutory category of a product; and claim 20 is directed to a system comprising a memory and one or more processors, which falls within the statutory category of a machine; 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative, the claim recites the limitations of “allowing an original software developer to submit software code including multiple code regions to a senior software developer, implementing code review of the submitted software code for software quality assurance by recommending a person from a group of persons as a most-relevant code reviewer, mapping the code regions into a distributed representation to define code region representation, 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites the additional elements of “a processor”, “an artificial intelligence agent” and “a visualization device”. Specification fails to provide any technical details for the tangible components, but instead predominately describes them in purely functional terms. At best, the Specification discloses “The processing system includes at least one processor or processor devices (CPU)…a user interface adapter, and a display adapter” (see ¶ 51), and “a display device…for displaying information to the user” (see ¶ 67), these elements are disclosed at a high level of generality, which are no more than generic computer components that invoked as tools to automate and/or implement the abstract idea. Thus, using the generic computer components for performing the generic computer functions do not integrate the See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (“The use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.”; see also MPEP § 2106.04(d)(I) (explaining that “merely reciting the words ‘apply it’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” by itself is insufficient to integrate the abstract idea into a practical application).  Accordingly, the claims as a whole, implementing an abstract idea on a generic computer does not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception. The claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 1 recites the additional elements of “a processor”, “an artificial intelligence agent” and “a visualization device”. Specification fails to provide any technical details for the tangible components, but instead predominately describes them in purely functional terms. At best, the Specification discloses “The processing system includes at least one processor or processor devices (CPU)…a user interface adapter, and a display adapter” (see ¶ 51), and “a display device…for displaying information to the user” (see ¶ 67), these elements are disclosed at a high level of generality, which are no more than generic computer components that invoked as tools to automate and/or implement the abstract idea. The additional elements are disclosed in the Specification are recited at a high level of generality, which are no more than generic computer components that invoked as tools to automate and/or implement the abstract idea. Given the ollecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016); and Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017)).  Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claim does not amount to “significantly more” than the abstract idea because nothing in the claims reflect an improvements to the functioning of a computer itself, or another technology or technical field other than the purpose of business services or function; (2) apply the abstract idea with a particular machine; (3) effect a transformation or reduction of a particular article to a different state or thing; or (4) provide some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(a)–(c), and (e)–(h).
For the foregoing reasons, claims 1-6 and 9-10 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other claims product claims–11-16 and 19 and system claim 20 parallel claims 1-6 and 9-10 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Balachandran, (US 2016/0070568), and in view of Al Badrashiny et al., (US 2012/0131015, hereinafter: Al). 
Regarding claim 1, Balachandran discloses a computer-implemented method executed on a processor, the method comprising: 
allowing an original software developer to submit software code including multiple code regions to a senior software developer (see ¶ 14, ¶ 21-22);
implementing code review of the submitted software code for software quality assurance by recommending a person from a group of persons as a most-relevant code reviewer of the multiple code regions (see ¶ 4, ¶ 6, ¶ 14, ¶ 21, ¶ 39, ¶ 47) by:
mapping the code regions into a distributed representation to define code region representations (see ¶ 12-13, ¶ 24, ¶ 36); 
employing, in a recommendation phase, the artificial intelligence agent to produce a ranked list of recommended reviewers for any given submitted code review request (see ¶ 40-43, ¶ 46-47); and 


Balachandran discloses a system for setting rules with a reviewer assignment module for reviewing source code in various versions (see Fig. 2, # 240; ¶ 4, ¶ 23), and the reviewer assignment module may rank the code reviewers based on their corresponding aggregated user points (see ¶ 40).
Balachandran does not explicitly disclose an artificial intelligence agent; however, Al in an analogous art for rating written document discloses 
employing, in a learning phase, an artificial intelligence agent for learning an underlying and contextual structure of the code regions (see ¶ 29, ¶ 97);
wherein two sets of similarity measures are generated, the first similarity measure employed to compute a cosine distance between any two term-frequency inverse document frequency (TFIDF) vectors and a second similarity measure employed to compute a content similarity based on code line templates (see ¶ 64, ¶ 122, ¶ 133, ¶ 144-145); and
wherein the cosine distance is given as.  

    PNG
    media_image1.png
    121
    355
    media_image1.png
    Greyscale

where each Ai and Bi are TFIDF values within a particular code region (see ¶ 122, ¶ 133, ¶ 144-145);
 wherein the cosine distance is implemented by the artificial intelligence agent to produce the ranked list of recommended reviewers (see ¶ 97).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balachandran to include teaching of Al in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element 
In addition, the phrase “so that the most-relevant code reviewer is selected from the ranked list by the senior software developer” is directed to intended use language and is not given patentable weight. If Applicant desires to given the functional phrase a greater patentable weight, the Examiner respectfully recommends Applicant to positively recite the function in the claim. 

Regarding claim 2, Balachandran discloses the method of claim 1, wherein the ranked list of recommended reviewers is based on code review history, coding style, commit history, and employment position of each candidate reviewer (see ¶ 38-40, ¶ 49).  
Regarding claim 3, Balachandran discloses the method of claim 2, wherein the code review history includes metadata information including select code regions reviewed, amount of source codes reviewed, and feedback and improvement rounds (see ¶ 5, ¶ 12, ¶ 30-31, ¶ 38).  
Regarding claim 4, Balachandran does not explicitly disclose the following limitations; however, Al discloses the method of claim 1, wherein the code region representations include generating a global code line template dictionary (see ¶ 70). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balachandran to include teaching of Al in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 5, Balachandran does not explicitly disclose the following limitations; however, Al discloses the method of claim 4, wherein each code line of a code region is mapped to the global code line template dictionary (see ¶ 70). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balachandran to include teaching of Al in order to gain the commonly understood 

Regarding claim 6, Balachandran does not explicitly disclose the following limitations; however, Al discloses the method of claim 5, wherein a term-frequency inverse document frequency (TFIDF) vector is computed for each code region (see ¶ 101, ¶ 108). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balachandran to include teaching of Al in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.   

Regarding claim 9, Balachandran does not explicitly disclose the following limitations; however, Al discloses the method of claim 8, wherein an organization chart is employed in the learning phase, the organization chart represented as a tree chart (see ¶ 29, claim 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balachandran to include teaching of Al in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 10, Balachandran does not explicitly disclose the following limitations; however, Al discloses the method of claim 9, wherein a distance between a reviewer who submits the code review request and any reviewer candidate is based on a tree path metric which is given as: 19075Page 22 of 27  

    PNG
    media_image2.png
    57
    554
    media_image2.png
    Greyscale

where vi and vj represent two developers, l(vi, vj) is a shortest path between two developers in the organization tree chart, and lcaij is a lowest common ancestor between vi and vj (see ¶ 144-147).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balachandran to include teaching of Al in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 11, Balachandran discloses a non-transitory computer-readable storage medium comprising a computer- readable program for automatically recommending a reviewer for submitted codes, wherein the computer-readable program when executed on a computer causes the computer to perform the steps of: 
allowing an original software developer to submit software code including multiple code regions to a senior software developer (see ¶ 14, ¶ 21-22);
implementing code review of the submitted software code for software quality assurance by recommending a person from a group of persons as a most-relevant code reviewer of the multiple code regions (see ¶ 4, ¶ 6, ¶ 14, ¶ 21, ¶ 39, ¶ 47) by:
mapping the code regions into a distributed representation to define code region representations (see ¶ 12-13, ¶ 24, ¶ 36); 
employing, in a recommendation phase, the artificial intelligence agent to produce a ranked list of recommended reviewers for any given submitted code review request (see ¶ 40-43, ¶ 46-47); and 


Balachandran discloses a system for setting rules with a reviewer assignment module for reviewing source code in various versions (see Fig. 2, # 240; ¶ 4, ¶ 23), and the reviewer assignment module may rank the code reviewers based on their corresponding aggregated user points (see ¶ 40).
Balachandran does not explicitly disclose an artificial intelligence agent; however, Al in an analogous art for rating written document discloses 
employing, in a learning phase, an artificial intelligence agent for learning an underlying and contextual structure of the code regions (see ¶ 29, ¶ 97);
wherein two sets of similarity measures are generated, the first similarity measure employed to compute a cosine distance between any two term-frequency inverse document frequency (TFIDF) vectors and a second similarity measure employed to compute a content similarity based on code line templates (see ¶ 64, ¶ 122, ¶ 133, ¶ 144-145); and
wherein the cosine distance is given as.  

    PNG
    media_image1.png
    121
    355
    media_image1.png
    Greyscale

where each Ai and Bi are TFIDF values within a particular code region (see ¶ 122, ¶ 133, ¶ 144-145);
 wherein the cosine distance is implemented by the artificial intelligence agent to produce the ranked list of recommended reviewers (see ¶ 97).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balachandran to include teaching of Al in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element 
In addition, the phrase “so that the most-relevant code reviewer is selected from the ranked list by the senior software developer” is directed to intended use language and is not given patentable weight. If Applicant desires to given the functional phrase a greater patentable weight, the Examiner respectfully recommends Applicant to positively recite the function in the claim. 

Regarding claim 12, Balachandran discloses the non-transitory computer-readable storage medium of claim 11, wherein the ranked list of recommended reviewers is based on code review history, coding style, commit history, and employment position of each candidate reviewer (see ¶ 38-40, ¶ 49).  
Regarding claim 13, Balachandran discloses the non-transitory computer-readable storage medium of claim 12, wherein the code review history includes metadata information including select code regions reviewed, amount of source codes reviewed, and feedback and improvement rounds (see ¶ 5, ¶ 12, ¶ 30-31, ¶ 38). 
Regarding claim 14, Balachandran does not explicitly disclose the following limitations; however, Al discloses the non-transitory computer-readable storage medium of claim 11, wherein the code region representations include generating a global code line template dictionary (see ¶ 70). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balachandran to include teaching of Al in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 15, Balachandran does not explicitly disclose the following limitations; however, Al discloses the non-transitory computer-readable storage medium of claim 14, wherein each code line of a code region is mapped to the global code line template dictionary 
Regarding claim 16, Balachandran does not explicitly disclose the following limitations; however, Al discloses the non-transitory computer-readable storage medium of claim 15, wherein a term- frequency inverse document frequency (TFIDF) vector is computed for each code region (see ¶ 101, ¶ 108). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balachandran to include teaching of Al in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 19, Balachandran does not explicitly disclose the following limitations; however, Al discloses the non-transitory computer-readable storage medium of claim 18, wherein an organization chart is employed in the learning phase, the organization chart represented as a tree chart; and wherein a distance between a reviewer who submits the code review request and any reviewer candidate is based on a tree path metric which is given as:
  
    PNG
    media_image2.png
    57
    554
    media_image2.png
    Greyscale
 
where vi and vj represent two developers, l(vi, vj) is a shortest path between two developers in the organization tree chart, and lcaij is a lowest common ancestor between vi and vj (see ¶ 144-147).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balachandran to include teaching of Al in 

Regarding claim 20, Balachandran discloses a system comprising: 
a memory (see Fig. 2; ¶ 23); and 
one or more processors in communication with the memory (see Fig. 2; ¶ 23) configured to: 
allow an original software developer to submit software code including multiple code regions to a senior software developer (see ¶ 14, ¶ 21-22);
implement code review of the submitted software code for software quality assurance by recommending a person from a group of persons as a most-relevant code reviewer of the multiple code regions (see ¶ 4, ¶ 6, ¶ 14, ¶ 21, ¶ 39, ¶ 47) by:
mapping the code regions into a distributed representation to define code region representations (see ¶ 12-13, ¶ 24, ¶ 36); 
19075Page 25 of 27employing, in a recommendation phase, the artificial intelligence agent to produce a ranked list of recommended reviewers for any given submitted code review request (see ¶ 40-43, ¶ 46-47); and 
outputting the ranked list of recommended reviewers to a visualization device so that the most-relevant code reviewer is selected from the ranked list by the senior software developer (see Fig. 3, # 330-350; ¶ 24, ¶ 47-50, ¶ 67-68).

Balachandran discloses a system for setting rules with a reviewer assignment module for reviewing source code in various versions (see Fig. 2, # 240; ¶ 4, ¶ 23), and the reviewer assignment module may rank the code reviewers based on their corresponding aggregated user points (see ¶ 40).

employing, in a learning phase, an artificial intelligence agent for learning an underlying and contextual structure of the code regions (see ¶ 29, ¶ 97);
wherein two sets of similarity measures are generated, the first similarity measure employed to compute a cosine distance between any two term-frequency inverse document frequency (TFIDF) vectors and a second similarity measure employed to compute a content similarity based on code line templates (see ¶ 64, ¶ 122, ¶ 133, ¶ 144-145); and
wherein the cosine distance is given as.  

    PNG
    media_image1.png
    121
    355
    media_image1.png
    Greyscale

where each Ai and Bi are TFIDF values within a particular code region (see ¶ 122, ¶ 133, ¶ 144-145);
 wherein the cosine distance is implemented by the artificial intelligence agent to produce the ranked list of recommended reviewers (see ¶ 97).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balachandran to include teaching of Al in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, the phrase “so that the most-relevant code reviewer is selected from the ranked list by the senior software developer” is directed to intended use language and is not given patentable weight. If Applicant desires to given the functional phrase a greater patentable weight, the Examiner respectfully recommends Applicant to positively recite the function in the claim. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martinez et al., (US 2006/0059151) discloses a method for managing electronic document reviewer involves receiving the content and analyzing the content to generate identifier of subject matter of the content.
Chmura et al., (US 2009/0076987) discloses a method for using artificial intelligence in automated analysis of labor market data involves measuring the similarity between two occupations by computing the vector for each occupations using the cosine distance formula.
“Movie Recommendation System using Term Frequency-Inverse Document Frequency and Cosine Similarity Method”, by N. Muthurasu, Nandhini Rengaraj, Kavitha Conjeevaram Mohan, International Journal of Recent Technology and Engineering, ISSN: 2277-3878, Volume-7, Issue-6S3, April 2019.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624